DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
I.	Claims 19-20 are rejected under 35 U.S.C 101 because the claimed invention is directed to non-statutory subject matter.
Claim 19 recites “a machine readable storage medium” in line 1.  The specification does not clearly define the claimed “a machine-readable storage medium” and includes an open-ended description regarding a computer-readable storage media that does not exclude other media from the claim (see the Specification, page 28, paragraph [0080]).  One skilled in the art would understand the claimed “machine-readable storage medium” to include a transitory signal because the specification does not clearly define the term and the above open-ended description does not exclude other media from the claim.   A claim for a machine-readable storage medium including transitory signals is not considered to be directed to statutory subject matter.  Therefore, claim 19 is rejected under 35 U.S.C 101 as being directed to non-statutory subject matter.
Claim 20 is dependent on claim 19 and is rejected for being directed to non-statutory subject matter for the same reasons given above regarding claim 19.
The following art rejection is based on the best possible interpretation of the claim language in light of the rejection under 35 U.S.C 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


II.	Claims 19-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claim 19 recites “the short-range communication interface from a second user equipment” in lines 4-5.  It is unclear what short-range communication interface is referring to because the claim does not earlier recite a short-range communication interface.  The limitation renders the claim indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
For purposes of examination, the examiner will treat the following quotation from claim 1 “the short-range communication interface from a second user equipment” as “a short-range communication interface from a second user equipment”.
Claim 20 is dependent on claim 19 and is rejected for indefiniteness as well under 35 U.S.C. 112(b) for the same reasons given above regarding claim 19.
The following art rejection is based on the best possible interpretation of the claim language in light of the above rejections for indefiniteness under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
III.	Claims 1-2, 5-6, 8-11, 13-14, 17, and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaal et al. (US 2012/0266217 A1) in view of Von Heesen et al. (US 2008/0077532 A1).
Regarding claim 1 Kaal teaches a method, comprising: wirelessly sharing, by a first user equipment (e.g. 108, Fig. 1) comprising a processor (202, Fig 2 & paragraph [0033]), a network access credential for a wireless local area network (120, Fig. 1 and paragraph [0037]) with a second user Access credentials are shared between clients of users of a communication system, wherein the second user can gain access to allowed networks, via the access point, on the basis that the first user has provided the access credential and authorized the second user to access the access credentials.  This reads on a method, comprising: wirelessly sharing, by a first user equipment comprising a processor, a network access credential for a wireless local area network with a second user equipment, to allow the second user equipment to access a network device of the wireless local area network), wherein the wirelessly sharing comprises: determining, by the first user equipment, permission of the second user equipment to access the wireless local area network, based at least in part on a user identity associated with the second user equipment (see paragraphs [0018] & [0049] and Fig. 1 & Fig. 3, The first user provides the access credentials and authorizes the second user to access the access credentials by identifying which users are permitted to access the access credential.  The first user identifies users who can access the credentials by, for example, indicating that all of his contacts can access the credentials or indicating that a sub-set of his contacts can access the credentials (see Fig. 4).  This reads on determining, by the first user equipment, permission of the second user equipment to access the wireless local area network, based at least in part on a user identity associated with the second user equipment), and communicating the network access credential to the second user equipment (see paragraph [0051] and Fig. 3, The second user access the communication system and retrieves any access credentials that it can from the first user.  This reads on and communicating the network access credential to the second user equipment).
	Kaal does not specifically teach sharing the network access credential via a short-range communications interface, receiving, by the first user equipment, via the short-range communications interface, a request for the network access credential from the second user equipment; communicating, 
Von Heesen teaches sharing a credential (token) via a short-range communications interface, receiving, by the first user equipment (short range communication unit of the 2nd User), via the short-range communications interface, a request for the credential (token) from the second user equipment (short range communication unit of the 1st User); and communicating, by the first user equipment short range communication unit of the 2nd User), via the short-range communications interface, the credential (token) to the second user equipment (short range communication unit of the 1st User) (see paragraphs [0238] & [0244] – [0245] and Fig. 8, When the token request has been received by the short range communication unit of the second user by the short range communication of the first user, the toke will be sent to the short range communication unit of the first user by the short range communication unit of the second user.  This reads on sharing the network access credential via a short-range communications interface, receiving, by the first user equipment, via the short-range communications interface, a request for the network access credential from the second user equipment; communicating, by the first user equipment, via the short-range communications interface, the network access credential to the second user equipment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to make Kaal adapt to include sharing the network access credential via a short-range communications interface, receiving, by the first user equipment, via the short-range communications interface, a request for the network access credential from the second user equipment; communicating, by the first user equipment, via the short-range communications interface, the network access credential to the second user equipment because user devices in Kaal can be configured to communicate via short-range communications using well-known methods and the network access 
Regarding claim 2 Kaal teaches wherein the determining the permission comprises determining whether the second user equipment is a member of a group of devices indicated to have permission to access the network device (access point 122, Fig. 1) of the wireless local area network (120, Fig. 1) (see paragraphs [0041] – [0042] & [0049], The first user provides the access credentials and authorizes the second user to access the access credentials by identifying which users are permitted to access the access credential.  The first user identifies users who can access the credentials by, for example, indicating that all contacts can access the credentials or indicating that only a sub-set of contacts can access the credentials (see Fig. 4).  This reads on wherein the determining the permission comprises determining whether the second user equipment is a member of a group of devices indicated to have permission to access the network device of the wireless local area network).
Regarding claim 5 Kaal teaches wherein the determining the permission comprises identifying the second user equipment as a device associated with the user identity (see paragraphs [0049] – [0051] and Fig. 1, The first user identifies which second user(s) are allowed to access the access credentials by selecting contacts thereby identifying an list of authorized users.  The selected users are able to retrieve the access credentials using the second device associated with the second user and this indicates an identifying of the second user equipment as a device associated with the user identity).
Regarding claim 6 Kaal teaches wherein the first user equipment comprises a cellular telephone (see paragraph [0029] and Fig. 1).
WiFi connection reads on wherein the short-range communications interface communicates according to a Wi-Fi protocol).
Regarding claim 9 Kaal teaches wherein the network access credential comprises a Wi-Fi key (see paragraphs [0037] & [0042], The access point of the network 120 can be a WiFi access point and the access credentials for access the wireless network via the access point can be a key (see paragraph [0042].  This reads on wherein the network access credential comprises a Wi-Fi key).
Regarding claim 10 Kaal teaches wherein the network access credential comprises a wired equivalent privacy key, a Wi-Fi protected access key, or a Wi-Fi protected access II key (see paragraph [0042], The access point may include WEP and the access credentials may include a access key.  This reads on wherein the network access credential comprises a wired equivalent privacy key).
Regarding claim 11 Kaal teaches wherein the network access credential comprises a service set identifier (see paragraph [0044] – [0045], SSID reads on credential that is able to be used by the second user equipment to identify the network device) and a Wi-Fi protected access II key (WPA2 key) that are able to be used by the second user equipment to identify and access the network device of the wireless local area network (see paragraph [0042]), WPA2 network access key reads on a Wi-Fi protected access II key (WPA2 key) that are able to be used by the second user equipment to access the network device).
Regarding claim 13 Kaal teaches a first user equipment device (104, Fig. 1), comprising: a processor (202, Fig. 2); and a memory (226, Fig. 2) that stores executable instructions that, when executed by the processor, facilitate performance of operations (see paragraphs [0033] – [0034]), comprising: determining whether a second user equipment device (e.g. 112, Fig. 1) has a permission to access a wireless access point device (122, Fig. 1), in a region associated with the first user The first user provides the access credentials and authorizes the second user to access the network 120, via access point 122, using the access credentials by identifying which users are permitted to access the access credential.  This reads on determining whether a second user equipment device has a permission to access a wireless access point device, in a region associated with the first user equipment device, based at least on part on a user identity associated with the second user equipment device); and in response to the determining indicating that the second user equipment device has the permission to access the wireless access point device (see paragraph [0049] and Fig. 4, the first user identifying which second users are allowed to access the network 120, via access point 122, using access credentials reads on in response to the determining indicating that the second user equipment device has the permission to access the wireless access point device), facilitating sharing a network access credential with the second user equipment device in the region (see paragraph [0051] and Fig. 1 & Fig. 3, The second user access the communication system and retrieves any access credentials that it can from the first user.  This reads on facilitating sharing a network access credential with the second user equipment device in the region).
Kaal does not specifically teach facilitating wirelessly sharing, via a short-range communications interface, the network access credential with the second user equipment device in the region.
Von Heesen teaches facilitating wirelessly sharing, via a short-range communications interface, the credential (token) with the second user equipment device (short range communication unit of the 1st User) in the region (see paragraphs [0238] & [0244] – [0245] and Fig. 8, When the token request has been received by the short range communication unit of the second user by the short range communication of the first user, the toke will be sent to the short range communication unit of the first user by the short range communication unit of the second user.  This reads facilitating wirelessly sharing, via a short-range communications interface, the network access credential with the second user equipment device in the region).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to make Kaal adapt to include facilitating wirelessly sharing, via a short-range communications interface, the network access credential with the second user equipment device in the region because user devices in Kaal can be configured to communicate via short-range communications using well-known methods and the network access credential in Kaal can be shared in the same way as the token is shared in Von Heesen.  The combination would allow for an efficient and secure technique for sharing the network access credential between user devices (see Von Heesen, paragraph [0046]).
Regarding claim 14 Kaal and Von Heesen teach limitations as recited in claim 2 and therefore claim 14 is rejected for the same reasons given above.
Regarding claim 17 Kaal and Von Heesen teach limitations as recited in claim 6 and therefore claim 17 is rejected for the same reasons given above.
Regarding Claim 19 Kaal teaches a machine-readable storage medium, comprising executable instructions that, when executed by a processor of a first user equipment device (104, Fig. 1), facilitate performance of operations (see paragraphs [0034] & [0087], comprising: sharing a network access credential applicable to network devices (access point 122, Fig. 1) of a wireless local area network (120, Fig. 1), to enable the second user equipment (112, Fig. 1) to access a network device (access point 122, Fig. 1) of the network devices of the wireless local area network (see paragraphs [0018] & [0049] and Fig. 1 & Fig. 3, The first user provides access credentials and authorizes the second user to access the network 120, via access point 122, using the access credentials by identifying which users are permitted to access the access credential.  This reads on sharing a network access credential applicable to network devices of a wireless local area network, to enable the second user equipment to access a network device of the network devices of the wireless local area network); determining that the second user equipment is permitted to access the network device, based at least in part on a user identity determined to be associated with the second user equipment (see paragraphs [0018] & [0049] and Fig. 1 & Fig. 3, The first user provides the access credentials and authorizes the second user to access the access credentials by identifying which users are permitted to access the access credential.  The first user identifies users who can access the credentials by, for example, indicating that all of his contacts can access the credentials or indicating that a sub-set of his contacts can access the credentials (see Fig. 4).  This read on determining that the second user equipment is permitted to access the network device, based at least in part on a user identity determined to be associated with the second user equipment), and communicating the network access credential to the second user equipment see paragraph [0051] and Fig. 3, The second user access the communication system and retrieves any access credentials that it can from the first user. This reads on communicating the network access credential to the second user equipment); and in response to the determining, sending the network access credential to the second user equipment (see paragraphs [0050] – [0051] and Fig. 3, When the first user indicates which users are permitted to access the access credentials the second user is sent the access credentials associated with the first user.  This reads on in response to the determining, sending the network access credential to the second user equipment).
Kaal does not specifically teach receiving, via a short-range communications interface from a second user equipment, request data representative of a request for a network access credential; communicating, by the first user equipment, via the short-range communications interface, the network access credential to the second user equipment; and sending the network access credential to the second user equipment via the short-range communications interface.
st User), request data representative of a request for a credential (token); communicating, by the first user equipment (short range communication unit of the 2nd User), via the short-range communication interface, the credential to the second user equipment (short range communication unit of the 1st User); and sending the credential to the second user equipment (short range communication unit of the 1st User) via the short-range communications interface (see paragraphs [0238] & [0244] – [0245] and Fig. 8, When the token request has been received by the short range communication unit of the second user by the short range communication of the first user, the toke will be sent to the short range communication unit of the first user by the short range communication unit of the second user.  This reads on receiving, via a short-range communications interface from a second user equipment, request data representative of a request for a network access credential; communicating, by the first user equipment, via the short-range communications interface, the network access credential to the second user equipment; and sending the network access credential to the second user equipment via the short-range communications interface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to make Kaal adapt to include receiving, via a short-range communications interface from a second user equipment, request data representative of a request for a network access credential; communicating, by the first user equipment, via the short-range communications interface, the network access credential to the second user equipment; and sending the network access credential to the second user equipment via the short-range communications interface because user devices in Kaal can be configured to communicate via short-range communications using well-known methods and the network access credential in Kaal can be shared in the same way as the token is shared in Von Heesen.  The combination would allow for an efficient and secure technique for sharing the network access credential between user devices (see Von Heesen, paragraph [0046]).

IV.	Claims 3, 4, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaal et al. (US 2012/0266217 A1) in view of Von Heesen et al. (US 2008/0077532 A1) and Huber et al. (US 2009/0288145 A1).
Regarding claim 3 Kaal and Von Heesen teach the method of claim 1 except for determining the permission comprising determining whether the second user equipment is a member of a group of devices indicated to be prohibited to access the network device of the wireless local area network.
Huber teaches determining access permission comprising determining whether the second user equipment is a member of a group of devices indicated to be prohibited to access (black list) the network device of the wireless local area network (see paragraph [0093] and Fig. 1, access management component stores information related to subscriber stations on a black list, wherein the subscriber stations on the black list are not granted access to the network and this reads on determining the permission comprising determining whether the second user equipment is a member of a group of devices indicated to be prohibited to access the network device of the wireless local area network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the Kaal and Von Heesen combination adapt to include determining the permission comprising determining whether the second user equipment is a member of a group of devices indicated to be prohibited to access the network device of the wireless local area network because the use of a group of devices indicated to be prohibited to access a network is well-known as described in Huber (see Huber above) and allows for efficient means to deny network access.

Huber teaches wherein the determining the permission comprises accessing historical network access information related to previous access to the network device of the wireless local area network (see paragraph [0099], The access management component can be configured to allow or reject a request for access based on historical information regarding the communication device or user.  This reads on wherein the determining the permission comprises accessing historical network access information related to previous access to the network device of the wireless local area network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the Kaal and Von Heesen combination adapt to include wherein the determining the permission comprises accessing historical network access information related to previous access to the network device of the wireless local area network because determining permission to access a network based on historical information is well-known as described in Huber (see Huber above) and allows for efficient means to permit/deny network access.
Regarding claim 16 Kaal, Von Heesen, and Huber teach limitations as recited in claim 6 and therefore claim 16 is rejected for the same reasons given above.
V.	Claims 7, 12, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaal et al. (US 2012/0266217 A1) in view of Von Heesen et al. (US 2008/0077532 A1) and Lazaridis et al. (US 2014/0137197 A1).
Regarding claim 7 Kaal and Von Heesen teach the method of claim 1 except for wherein the short-range communications interface communicates according to a Bluetooth wireless protocol.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the Kaal and Von Heesen combination adapt to include wherein the short-range communications interface communicates according to a Bluetooth wireless protocol because Bluetooth is a well-known short range communication protocol as described in Lazaridis above.
Regarding claim 12 Kaal and Von Heesen teach the method of claim 1 except for wherein wirelessly sharing further comprises determining that the second user equipment is within a defined effective range to share the network access credential over a Bluetooth link.
Lazaridis teaches determining that the second user equipment is within a defined effective range to share the network access credential over a Bluetooth link (see paragraphs [0067] – [0068] & [0072], the first and second device can communicate over Bluetooth interface and the sharing can be facilitated by detecting proximity of the second device by the first device and this reads on determining that the second user equipment is within a defined effective range to share the network access credential over a Bluetooth link).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the Kaal and Von Heesen combination adapt to include wherein wirelessly sharing further comprises determining that the second user equipment is within a defined effective range to share the network access credential over a Bluetooth link because it is well-known that Bluetooth is a proximity based short range communication protocol as described in Lazaridis above.
Regarding claim 18 Kaal and Von Heesen teach the first user equipment device of claim 13, wherein the short-range communications interface implements a wireless protocol from a group of wireless protocols, the group of wireless protocols comprising a Bluetooth protocol and a Wi-Fi protocol.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the Kaal and Von Heesen combination adapt to include wherein the short-range communications interface implements a wireless protocol from a group of wireless protocols, the group of wireless protocols comprising a Bluetooth protocol and a Wi-Fi protocol because Bluetooth protocol and Wi-Fi protocol are well-known short range communication protocols as described in Lazaridis above.
Vi.	Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaal et al. (US 2012/0266217 A1) in view of Von Heesen et al. (US 2008/0077532 A1) and Chaar et al. (US 7,274,925).
Regarding claim 15 Kaal and Von Heesen teach the first user equipment device of claim 13 including determining whether the second user equipment device has the permission to access the access credentials (see Kaal, paragraph [0049] and Fig. 4) and except for wherein determining whether the user identity is associated with the second user equipment device as an owner of the second user equipment device.
Chaar teaches determining whether the user identity is associated with the second user equipment device as an owner of the second user equipment device (see col. 5, lines 40-43, it is determined whether the user is identified as the owner of the mobile phone and this reads on determining whether the user identity is associated with the second user equipment device as an owner of the second user equipment device).


Conclusion
VII.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Solin et al. Pub. No.: US 2010/0161965 A1 discloses a secure credential store including authenticating a user requesting a credential, and retrieving the requested credential (see Solin, paragraph [0059]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




May 8, 2021
/BRANDON J MILLER/              Primary Examiner, Art Unit 2647